Exhibit 23 Turner, Jones & Associates, PLLLC 108 Center Street, North, 2nd Floor Vienna, VA22180 703-242-6500 703-242-1600-fax April 16, 2012 Next Generation Energy Corp. Lorton, Virginia As independent auditors of Next Generation Energy Corp. we hereby consent to the incorporation of our audit report dated April 1, 2012 relating to the consolidated balance sheets of Next Generation Media Corporation as of December 31, 2010 and 2011, and the related consolidated statements of operations, changes in stockholders’ equity and cash flows for the years ended December 31, 2010 and 2011, in the company’s annual report on Form 10-K for the year ended December 31, 2011. We also consent to the reference to our Firm under the heading “Experts” in such Prospectus. /s/ Turner, Jones & Associates, PLLC Vienna, Virginia April 16, 2012
